McCOY, J.
Action for personal injury causing the death’ of Frank E. Reading, a child' of the age of about 4 years, son of appellant, which injury was alleged to have resulted from the negligence of the defendant in operating and running his automobile upon and over said child. There was verdict and judgment in -favor of defendant, and- plaintiff appeals.
The only question raised by this appeal is whether or not the evidence was sufficient to justify the verdict. There was much conflict in the evidence, and it will serve no useful purpose to recite the same in this opinion. That was purely a question of fact, to be decided by the jury. We are of the opinion that 'the evidence submitted on the part of defendant, if believed by the jury, was sufficient to sustain the verdict.
The judgment and order appealed from are affirmed.